■Concurring and Dissenting Opinion by
Price, J.:
I join Parts I and III of the majority opinion. However, I must dissent from the result reached in Part II. My review of the record convinces me that the lower court correctly determined that the appellant knew the car was stolen at the time he operated it.
I believe that the resolution of the issue of appellant’s knowledge depends entirely upon the credibility of witnesses. This court has stated on many occasions that the credibility of witnesses is for the finder of fact, and that his findings will not be disturbed absent an abuse of discretion. Commonwealth v. Porter, 229 Pa. Superior Ct. 314, 328 A.2d 128 (1974); Commonwealth v. Palmer, 229 Pa. Superior Ct. 1, 323 A.2d 69 (1974); Commonwealth v. Portalatin, 223 Pa. Superior Ct. 33, 297 A.2d 144 (1972). In the instant case, the lower court found that appellant had knowledge, basing its decision upon the testimony adduced at the hearing. I believe that finding to be supported by competent evidence, and would affirm it.
Appellant testified that he had, in fact, operated the car earlier on the day of the accident. He also testified that he ran from the scene of the accident. It is settled law in this Commonwealth that evidence of flight is indicative of guilty knowledge. Commonwealth v. Collins, 440 Pa. 368, 269 A.2d 882 (1970). Moreover, appellant admitted that he had met Doxson several days before the collision, and that Doxson had been driving a different car at the time. These factors, to my view, adequately support the findings of the court below.
Moreover, the juvenile court judge simply did not believe that Doxson told appellant that the car belonged *311to his sister. Such a finding, based upon the demeanor of the witnesses and the content of their testimony, is peculiarly within the lower court’s discretion.
I would affirm the conviction of unauthorized usé of an automobile.
Jacobs and Van der Voort, JJ., join in this concurring and dissenting opinion.